Motion by appellant to amend nunc pro turne its notice of appeal, dated June 15, 1962, so as to read that the appeal is from a judgment of the City Court of Yonkers to this court, instead of to the Appellate Term of the Supreme Court as now specified in the notice. Motion denied, without prejudice to an application for such amendment to the City Court of Yonkers or to the Appellate Term (Civ. Prac. Act, § 107; cf. Kalish v. Belmont Motors, 280 App. Div. 824). Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.